Citation Nr: 1231004	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, July 2010, and August 2011, the Board remanded the appeal to the RO for further development of the record.  It once again returns to the Board for appellate review. 

In December 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: To obtain further information with regard to the possible service in the Korean demilitarized zone (DMZ).

The Board acknowledges that this appeal has been remanded three times; however, regrettably, a review of the record as it stands indicates that another remand is necessary.  Specifically, the Board determines that another request should be made for information related to the Veteran's contentions that he served in the Korean DMZ.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see 76 Fed Reg. 4245 (January 25, 2011).

According to the Veteran's DA Form 20, he served in Korea from July 5, 1969 to September 9, 1970.  His military occupational specialty was supply clerk with the 76th Engineer (Construction) Battalion.  He claims that he was temporarily assigned to a construction project in the Korean DMZ in support of the 2nd Infantry Division.  

VA Adjudication Procedure Manual, M21- 1MR, part IV.ii.2.C.10.p lists specific units identified by the Department of Defense as being stationed in the DMZ when herbicides were used.  These units include, among others, various battalions of the Combat Brigade of the 2nd Infantry Division.

According to the United States Armed Services Center for Unit Records Research, now titled the United States Army and Joint Services Records Research Center (JSRRC), the unit histories for 1969 to 1970 submitted by the 76th Engineer Battalion reflect that the unit was located at Yongsan, Korea, approximately 27 miles from the DMZ.  The histories also document that elements of the battalion were involved in construction projects in the 2nd infantry division areas, but do not mention or document any specific duties performed by the unit members along the DMZ.  

However, the response from JSRRC did not identify which elements of the battalion were involved in the construction projects.  The Veteran's service personnel records show that while in Korea he served with Company A and with Headquarters Company.  Thus, the Board finds that JSRRC should be contacted again to review the histories of the 76th Engineer Battalion for details as to which elements of the battalion were involved in projects in the DMZ.  Further, JSRRC should review the unit histories for Company A and Headquarters Company to determine if they were among those that participated in construction projects in the DMZ.  

Additionally, the Board notes that a search for information about unit activities was conducted of Morning Reports of the 76th Engineer Battalion, 2nd Infantry Division and of Company A and HHQ of the 76th Engineer Battalion.  While the search requests for Company A and the 76th Engineer Battalion at large were for appropriate time frames, the search of the Morning Reports of HHQ was for April 1, 1968 through June 30, 1968.  The Veteran was not in Korea in 1968, so regardless of the response received, the search was not relevant to the claim.  Therefore, a remand is also necessary so that a search of Morning Reports of HHQ of the 76th Engineer Battalion for appropriate time frames may be requested. 

  Accordingly, the case is REMANDED for the following action:

1. Request that JSRRC identify which elements of the 76th Engineer Battalion were involved in construction projects in the 2nd Infantry Division areas of the Korean DMZ between July 1969 and September 1970.  Also, JSRRC should conduct a search of the unit histories of Company A and Headquarters Company of the 76th Engineer Battalion for information related to their activities in the Korean DMZ, if any.  Information specific to the Veteran is helpful, but the review of histories should focus on activities of the units in general.

2. Request a review of Morning Reports of HHQ of the 76th Engineer Battalion for information about the unit's activities in the Korean DMZ.  The requests should focus on appropriate three-month time frames between June 1969 and September 1970.

3. All requests and responses, positive and negative, with regard to the above actions must be associated with the claims file. 

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


